DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 5, 2021, has been received. The amendment of claim 1; and cancellation of claims 2-3, is acknowledged.
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a current generating circuit having a first circuit subunit, a second circuit subunit, and a third circuit subunit.
The cited art, U.S. Patent Pub. 2005/0248397 (“Aota”), discloses a similar current generating circuit having a first circuit subunit, a second circuit subunit, and a third circuit subunit. In particular, Aota discloses a current generating circuit, comprising:  2a first circuit subunit, configured to generate a first current having a first 3temperature coefficient, wherein the first temperature coefficient is a 4negative temperature coefficient (paragraph [0016], power supply circuit with positive temperature coefficient);  5a second circuit subunit, configured to generate a second current having a 6second temperature coefficient, wherein the second temperature 7coefficient is a positive temperature coefficient (paragraph [0016], another power supply circuit with negative temperature coefficient), and  8a third circuit subunit, configured to generate a third current having a third 9temperature coefficient according to a difference between the first 10current and the second current, wherein an absolute value of a slope of 11the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853